DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on December 23, 2021. 
Claims 1-20 are currently pending and have been examined. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment overcame the non-statutory obviousness-type double patenting rejection of claims 1, 15 and 19. The prior art fails to teach a calibration system where the surface of an imaginary sphere is used in combination with a grid of the 3D region that divides up the camera’ s field of view to determine candidate poses of the pattern plate for the calibration of a camera. The closest prior art, Claveau et al. (US Publication No. 2017/0287166) teaches, at paragraph [103], partitioning a volume of interest of the scene into a set of volume bins that correspond to the viewing frustum of the camera; and, at paragraph [105], defining angle bins that correspond to a predetermined range of out-of-plane rotation angles for the calibration pattern. However, neither Claveau alone or in combination with the other prior arts discloses all the claim limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Allowable Subject Matter
Claims 1-3 and 5-20 allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664